Exhibit 10.21



EMPLOYMENT AGREEMENT


This Employment Agreement (this "Agreement") is made and entered into as of
April 21, 2011, between Inergy Propane, LLC, a Delaware limited liability
company (the "Company"), and William C. Gautreaux, an individual ("Employee").
The Company and Employee hereby agree as follows:
1.Employment. Employee is being employed by the Company as the Company's
President – Inergy Services upon and subject to the terms and conditions of this
Agreement. During the term of his employment under this Agreement, Employee will
report to the Company's Chief Operating Officer and President – Propane
Operations (currently Phillip L. Elbert) or to such other person as the Company
may designate from time to time. Employee will begin his employment with the
Company under this Agreement on February 1, 2011.
2.    Duties. During the term of his employment under this Agreement, Employee
will perform his duties hereunder at such time or times as the Company may
reasonably request. Employee's duties may be varied by the Company from time to
time without violating the terms of this Agreement and will include: (i)
devoting his best efforts and his entire business time to further properly the
interests of the Company to the satisfaction of the Company, (ii) being subject
to the Company's direction and control at all times with respect to his
activities on behalf of the Company, (iii) complying with all rules, orders,
regulations, policies, practices and decisions of the Company, (iv) truthfully
and accurately maintaining and preserving all records and making all reports as
the Company may require, and (v) fully accounting for all monies and other
property of the Company of which he may from time to time have custody and
delivering the same to the Company whenever and however directed to do so.
3.    Compensation. For all services rendered by Employee to the Company, the
Company will pay Employee a salary (the "Salary") at the annual rate of Two
Hundred Thousand Dollars ($200,000), payable in arrears in accordance with the
Company's general payroll practices. All payments and benefits provided pursuant
to this Agreement are subject to income tax withholding and other applicable tax
and withholding requirements.
4.    Expenses. The Company will reimburse Employee for all ordinary and
necessary out-of-pocket expenses incurred and paid by Employee in the course of
the performance of Employee's duties pursuant to this Agreement and consistent
with the Company's policies in effect from time to time with respect to travel,
entertainment and other business expenses, and subject to the Company's
requirements with respect to the manner of approval and reporting of such
expenses.
5.    Additional Benefits and Compensation.
(a)    Employee will be eligible for such fringe benefits, if any, by way of
insurance, hospitalization and vacations normally provided to employees of the
Company generally and such additional benefits as may be from time to time
agreed upon in writing between Employee and the Company.






--------------------------------------------------------------------------------



(b)    For the fiscal year ending September 30, 2011, and for each subsequent
fiscal year during the term of this Agreement, the Company agrees to pay
Employee a performance bonus based on the achievement of certain annual
financial and/or non-financial objectives and performance goals established by
the Company in its sole discretion for such fiscal year. For each fiscal year as
to which Employee is eligible to receive a bonus under this Section 5(b), the
Company will establish the annual targets for the Employee (which criteria and
targets to be determined by the Company in its sole discretion). Although the
amount of the bonus under this Section 5(b) will be determined by the Company
from time to time in its sole discretion, the target bonus is expected to be
$300,000 per year (the “Target Bonus”).
Notwithstanding the foregoing, in order to receive a bonus pursuant to this
Section 5(b), Employee must have been continuously employed by the Company from
the date set forth in Section 1 until the end of the relevant fiscal year. Any
bonus earned hereunder shall be payable within 30 days after the audited
financial statements of the Company are completed for the relevant fiscal year.


6.    Covenant Not to Disclose Confidential Information. Employee acknowledges
that during the course of his employment with the Company Employee has had and
will continue to have access to and knowledge of certain information and data
that the Company or any subsidiary, parent or affiliate of the Company considers
confidential and that the release of such information or data to unauthorized
persons or entities would be extremely detrimental to the Company. As a
consequence, Employee hereby agrees and acknowledges that he owes a duty to the
Company not to disclose, and agrees that, during and after the term of his
employment, without the prior written consent of the Company, he will not
communicate, publish or disclose, to any person or entity anywhere or use (for
his own benefit or the benefit of others) any Confidential Information (as
defined below) for any purpose other than carrying out his duties as
contemplated by this Agreement. Employee will use his best efforts at all times
to hold in confidence and to safeguard any Confidential Information to ensure
that any unauthorized persons and entities do not gain possession of any
Confidential Information and, in particular, will not permit any Confidential
Information to be read, duplicated or copied. Employee will return to the
Company all originals and copies of documents and other materials, whether in
printed or electronic format or otherwise, containing or derived from
Confidential Information in Employee's possession or under Employee's control
when the duties of Employee no longer require Employee's possession thereof, or
whenever the Company requests, and in any event will return all such
Confidential Information within ten days if the employment relationship with the
Company is terminated for any or no reason and will not retain any copies
thereof. Employee acknowledges that Employee is obligated to protect the
Confidential Information from disclosure or use even after termination of the
employment relationship. The term "Confidential Information" means any
information or data used by or belonging or relating to the Company or any
subsidiary, parent or affiliate of the Company, or any party to whom the Company
owes a duty of confidentiality that is not known generally to the industry in
which the Company or any subsidiary, parent or affiliate of the Company, or any
party to whom the Company owes a duty of confidentiality is or may be engaged,
including any and all trade secrets, proprietary data and information relating
to the Company's or any subsidiary, parent or affiliate of the Company's, or any
party to whom the Company owes a duty of confidentiality past, present or future
business

2



--------------------------------------------------------------------------------



and products, price lists, customer lists, acquisition candidates and criteria
relating to potential acquisition candidates, processes, procedures or
standards, know‑how, manuals, hardware, software, source code, business
strategies, records, marketing plans, drawings, technical information,
specifications, designs, patent information, financial information, whether or
not reduced to writing, or information or data that the Company or any
subsidiary, parent or affiliate of the Company or any party to whom the Company
owes a duty of confidentiality advises Employee should be treated as
confidential information. Confidential Information does not include any
information that: (i) is rightfully known to Employee prior to Employee's
employment, and independent of any disclosure or access to the information via
the Company as evidenced by Employee's written records; or (ii) is or later
becomes part of the public domain and known within the relevant industry through
no fault of Employee.
7.    Disclosure and Assignment of Intellectual Property.
(a)    Employee agrees that the Company will become the owner of all inventions,
discoveries, developments, ideas, writings, and expressions, including any and
all concepts, improvements, techniques, know-how, innovations, systems,
processes, machines, current or proposed products, works, information, reports,
papers, logos, computer programs, designs, marketing materials, and methods of
manufacture, distribution, management or other methods (whether or not reduced
to writing and whether or not patentable or protectable by copyright), that
Employee conceives, develops, creates, makes, perfects or reduces to practice in
whole or in part while employed by the Company or within one year after
termination of Employee's employment for any or no reason, and that: (i)
directly or indirectly relate to or arise out of Employee's job responsibilities
for the Company or the performance of the duties of Employee's employment by the
Company; (ii) result from research, development, or other activities of the
Company; or (iii) relate or pertain in any way to the existing or reasonably
anticipated scope, business or products of the Company or any subsidiary, parent
or affiliate of the Company (collectively, the "Intellectual Property"). All of
the right, title and interest in and to the Intellectual Property will become
exclusively owned by the Company or its nominee regardless of whether or not the
conception, development, creation, making, perfection or reduction to practice
of such Intellectual Property involved the use of the Company's time, facilities
or materials and regardless of where such Intellectual Property may be
conceived, made or perfected.
(b)    Employee agrees to promptly and fully disclose in writing to the Company
all inventions, discoveries, developments, ideas, writings, and expressions
conceived, developed, created, made, perfected or reduced to practice, in whole
or in part, while employed by the Company or within one year after termination
of Employee's employment for any or no reason, regardless of whether Employee
believes the invention, discovery, development, writing, expression or idea
should be considered Intellectual Property of the Company under any provision of
this Agreement, in order to enable the Company to make a determination as to its
rights with respect to the same.

3



--------------------------------------------------------------------------------



(c)    Any and all information relating to Intellectual Property will be
considered Confidential Information and may not be disclosed by Employee to any
person or entity outside of the Company.
(d)    Any Intellectual Property that is the subject of copyright will be
considered a "work made for hire" within the meaning of the Copyright Act of
1976, as amended, and is the sole property of the Company or its nominee. To the
extent that the Company does not automatically own any such Intellectual
Property as a work made for hire, Employee will assign all right, title and
interest in and to such Intellectual Property to the Company. All right, title
and interest in and to any other Intellectual Property, including patent,
industrial design, trademark, trade dress and trade secret rights will be
assigned and is hereby assigned exclusively to the Company or its nominee.
Employee further agrees to execute and deliver all documents and do all acts
that the Company considers necessary or desirable to secure to the Company or
its nominee the entire right, title and interest in and to the Intellectual
Property, including executing applications for any United States and/or foreign
patents or copyright registrations, disclosing relevant prior art, reviewing
office actions and providing technical input to assist the Company in overcoming
any rejections. Any document prepared and filed pursuant to this Section 7(d)
will be prepared and filed at the Company's expense. Employee further agrees to
cooperate with the Company as reasonably necessary to maintain or enforce the
Company's rights in the Intellectual Property. Employee hereby irrevocably
appoints the President of the Company as Employee's attorney‑in‑fact with
authority to execute for Employee and on Employee's behalf any and all
assignments, patent or copyright applications, or other instruments and
documents required to be executed by Employee pursuant to this Section 7(d), if
Employee is unwilling or unable to execute same.
(e)    The Company will have no obligation to use, attempt to protect by patent
or copyright, or promote any of the Intellectual Property; provided, however,
that the Company, in its sole discretion, may reward Employee for any especially
meritorious contributions in any manner it deems appropriate or may provide
Employee with full or partial releases as to any subject matter contributed by
Employee in which the Company is not interested.
8.    Legal Proceedings to Compel Disclosure. If Employee is requested pursuant
to, or required by, applicable law, regulation, or legal process, to disclose
any Confidential Information or Intellectual Property, Employee will notify the
Company of such request within five days of such request being made and will
enable the Company or any subsidiary, parent or affiliate of the Company to seek
an appropriate protective order. If such a protective order or other protective
remedy is not obtained, Employee will furnish only that portion of the
Confidential Information or Intellectual Property that, in the opinion of
Employee's counsel, is legally required and will exercise Employee's best
efforts to obtain reliable assurances that confidential treatment will be
accorded the Confidential Information or Intellectual Property.
9.    Covenant Not to Compete. Employee acknowledges that during his employment
with the Company he, at the expense of the Company, has been and will continue
to be specially trained in the business of the Company, has established and will
continue to establish favorable

4



--------------------------------------------------------------------------------



relations with the customers, clients and accounts of the Company or any
subsidiary, parent or affiliate of the Company and has had and will continue to
have access to the Intellectual Property, trade secrets and Confidential
Information of the Company or any subsidiary, parent or affiliate of the
Company. Therefore, in consideration of such training and relations, and in
consideration of his employment with the Company, and to further protect the
Intellectual Property, trade secrets and Confidential Information of the Company
or any subsidiary, parent or affiliate of the Company, Employee agrees that
during the term of his employment by the Company and for a period of two (2)
years from and after the voluntary or involuntary termination of such employment
for any or no reason, he will not, directly or indirectly, without the express
written consent of the Company, except when and as requested to do in and about
the performing of his duties under this Agreement:
(a)    own, manage, operate, control or participate in the ownership,
management, operation or control of, or have any interest, financial or
otherwise, in or act as an officer, director, partner, manager, member,
principal, employee, agent, representative, consultant or independent contractor
of, or in any way assist, any individual or entity in the conduct of any
business in the United States that trades, markets, sells or distributes propane
gas (at retail, wholesale or otherwise), gathers, processes, stores, transports,
trades, markets or distributes natural gas or liquefied by-products of natural
gas or petroleum (at retail, wholesale or otherwise) or sells, services and
installs parts, appliances or supplies related thereto;
(b)    divert or attempt to divert clients or customers (whether or not such
persons have done business with the Company or any subsidiary, parent or
affiliate of the Company once or more than once) or accounts of the Company or
any subsidiary, parent or affiliate of the Company; or
(c)    entice or induce or in any manner influence any person who is or becomes
in the employ or service of the Company or any subsidiary, parent or affiliate
of the Company to leave such employ or service for the purpose of engaging in a
business that may be in competition with any business now or at any time during
the period hereof engaged in by the Company or any subsidiary, parent or
affiliate of the Company.
Notwithstanding the foregoing provisions, Employee may (i) take action for, on
behalf of, and at the direction of the Company pursuant to a written agreement
with the Company or otherwise, and (ii) own up to 5% of the outstanding equity
securities in any corporation or entity (including units in a master limited
partnership) that is listed upon a national stock exchange or actively traded in
the over‑the‑counter market.
10.    Specific Performance. Recognizing that irreparable damage will result to
the Company in the event of the breach or threatened breach of any of the
foregoing covenants and assurances by Employee contained in Sections 6, 7, 8 or
9, and that the Company's remedies at law for any such breach or threatened
breach will be inadequate, the Company and its successors and assigns, in
addition to such other remedies which may be available to them, will be entitled
to an injunction, including a mandatory injunction, to be issued by any court of
competent jurisdiction ordering compliance with this Agreement or enjoining and
restraining Employee, and

5



--------------------------------------------------------------------------------



each and every person and entity acting in concert or participation with him,
from the continuation of such breach and, in addition thereto, he will pay to
the Company all ascertainable damages, including costs and reasonable attorneys'
fees sustained by the Company by reason of the breach or threatened breach of
such covenants and assurances. The covenants and obligations of Employee set
forth in Sections 6, 7, 8 and 9 are in addition to and not in lieu of or
exclusive of any other obligations and duties of Employee to the Company,
whether express or implied in fact or in law.
11.    Company Policies. Employee agrees to affirmatively support the Company's
policies and practices as they may from time to time be adopted by the Company,
including policies against discrimination and harassment in the workplace.
12.    Term and Termination.
(a)    Subject to earlier termination as provided in Sections 12(b) and 12(c)
below, the term of Employee's employment under this Agreement will be five (5)
years from the date set forth in Section 1 and automatically be extended for
consecutive one year periods thereafter unless either party elects to terminate
such employment and notifies the other party of such election at least 30 days
prior to the end of the then-current term.
(b)    Notwithstanding Section 12(a), Employee's employment with the Company
will terminate immediately upon the death, disability or adjudication of legal
incompetence of Employee, or upon the Company's ceasing to carry on its business
without assigning this Agreement pursuant to Section 18 or becoming bankrupt.
For purposes of this Agreement, Employee will be deemed to be disabled when
Employee has become unable, by reason of physical or mental disability, to
satisfactorily perform the essential functions of his job and there is no
reasonable accommodation that can be provided to enable him to perform
satisfactorily those essential functions. Such matters will be determined by, or
to the reasonable satisfaction of, the Company.
(c)    Notwithstanding Section 12(a), the Company may terminate Employee's
employment at any time for Cause or without Cause. "Cause" means: (i) Employee
has failed to perform his duties as an employee of the Company, to perform any
obligation under this Agreement or to observe and abide by the Company's
policies and decisions, provided that the Company has given Employee reasonable
notice of that failure and Employee is unsuccessful in correcting that failure
or in preventing its reoccurrence; (ii) Employee has refused to comply with
specific directions of his supervisor or other superior, provided that such
directions are consistent with Employee's position of employment; (iii) Employee
has engaged in negligence (through act or omission) or misconduct that is
injurious to the Company or any subsidiary, parent or affiliate of the Company;
(iv) Employee has been convicted of, or has entered a plea of nolo contendere
to, any crime involving the theft or willful destruction of money or other
property, any crime involving moral turpitude or fraud, or any crime
constituting a felony; (v) Employee has engaged in acts or omissions against the
Company or any subsidiary, parent or affiliate of the Company constituting
dishonesty, breach of fiduciary obligation,

6



--------------------------------------------------------------------------------



or intentional wrongdoing or misfeasance; or (vi) Employee has engaged in the
use of alcohol or drugs on the job, or has engaged in excessive absenteeism from
the performance of his duties as the Company's employee, other than for reasons
of illness.
(d)    If Employee's employment with the Company is terminated (i) as a result
of the death, disability, adjudication of legal incompetence of Employee, (ii)
as a result of the Company ceasing to carry on its business without assigning
this Agreement pursuant to Section 18, (iii) as a result of the Company becoming
bankrupt, (iv) by the Company for Cause, or (v) by Employee for any or no
reason, the Company will pay or provide to Employee:
(i)    such Salary as Employee has earned and not yet received through the date
of such employment termination, determined on a pro rata basis based on the
number of work days in the month of termination;
(ii)    such earned but unpaid performance bonus, if any, pursuant to Section
5(b); and
(iii)    such other fringe benefits (other than any bonus, severance pay benefit
or participation in the Company's 401(k) employee benefit plan) normally
provided to employees of the Company as Employee has earned and not yet received
through the date of such employment termination, determined on a pro rata basis
based on the number of work days in the month of termination.
(e)    If the Company terminates Employee's employment with the Company without
Cause (and not due to the death, disability, adjudication of legal incompetence
of Employee, or as a result of the Company ceasing to carry on its business
without assigning this Agreement pursuant to Section 18, or becoming bankrupt),
the Company will pay or provide to Employee:
(i)    such Salary as Employee has earned and not yet received through the date
of such employment termination, determined on a pro rata basis based on the
number of work days in the month of termination;
(ii)    an amount equal to two years Salary ($400,000) payable in six equal
monthly installments on the last payroll date of the month, commencing with the
month immediately following the month in which such employment is terminated;
(iii)    such earned but unpaid performance bonus, if any, pursuant to Section
5(b); and
(iv)    such other fringe benefits (other than any bonus, severance pay benefit
or participation in the Company's 401(k) employee benefit plan) normally
provided to employees of the Company as Employee has earned and not yet received
through the date of such employment termination, determined on a pro rata basis
based on the number of work days in the month of termination.

7



--------------------------------------------------------------------------------



13.    Survival of Obligations. All obligations of Employee that by their nature
involve performance, in any particular, after the expiration or termination of
Employee's employment with the Company, or that cannot be ascertained to have
been fully performed until after the expiration or termination of Employee's
employment with the Company, will survive the expiration or termination of this
Agreement. Except as otherwise specifically provided in this Agreement, all of
the Company's obligations under this Agreement will terminate at the time this
Agreement or Employee's employment with the Company is terminated for any
reason.
14.    Notice. Any notice, request, consent or communication under this
Agreement is effective only if it is in writing and personally delivered or sent
by certified mail, return receipt requested, postage prepaid, or by a nationally
recognized overnight delivery service, with delivery confirmed, addressed as
follows:
If to the Company:
Name:
With copy to:
John J. Sherman
Inergy Propane, LLC
Two Brush Creek Blvd., Suite 200
Kansas City, Missouri 64112
Laura Ozenberger
Inergy Propane, LLC
Two Brush Creek Blvd., Suite 200
Kansas City, Missouri 64112



If to Employee:
Name:                
William C. Gautreaux
200 W. 54th Street
Kansas City, MO 64112


or such other persons and/or addresses as may be furnished in writing by any
party to the other party, and will be deemed to have been given only upon its
delivery in accordance with this Section 14.
15.    No Conflicts. Employee represents and warrants to the Company that
neither the execution nor delivery of this Agreement, nor the performance of
Employee's obligations hereunder will conflict with, or result in a breach of,
any term, condition, or provision of, or constitute a default under, any
obligation, contract, agreement, covenant or instrument to which Employee is a
party or under which Employee is bound, including the breach by Employee of a
fiduciary duty to any former employers.
16.    Entire Agreement; Amendment. This Agreement cancels and supersedes all
previous agreements relating to the subject matter of this Agreement, written or
oral, between the parties hereto, including that certain Amended and Restated
Employment Agreement between Employee and Company dated November 1, 2007, and
contains the entire understanding of the parties hereto with respect to the
subject matter hereof and may not be amended, modified or supplemented in any
manner whatsoever except as otherwise provided herein or in writing signed by
each of the parties hereto.

8



--------------------------------------------------------------------------------



17.    Potential Unenforceability of Any Provision. If a final judicial
determination is made that any provision of this Agreement is an unenforceable
restriction against Employee, the provisions of this Agreement will be rendered
void only to the extent that such judicial determination finds such provisions
unenforceable, and such unenforceable provisions will automatically be
reconstituted and become a part of this Agreement, effective as of the date of
this Agreement, to the maximum extent in favor of the Company that is lawfully
enforceable. A judicial determination that any provision of this Agreement is
unenforceable will in no instance render the entire Agreement unenforceable, but
rather this Agreement will continue in full force and effect absent any
unenforceable provision to the maximum extent permitted by law.
18.    Assignment. This Agreement is personal and not assignable by Employee but
it may be assigned by the Company without notice to or consent of Employee to,
and will thereafter be binding upon and enforceable by, any affiliate of the
Company and any person or entity who acquires or succeeds to substantially all
of the business or assets of the Company or substantially all of the business or
assets of the principal operating unit that Employee oversees or to which
Employee is assigned (and such person or entity will be deemed included in the
definition of the "Company" for all purposes of this Agreement) but is not
otherwise assignable by the Company.
19.    Waiver of Breach. Failure of the Company to demand strict compliance with
any of the terms, covenants or conditions of this Agreement will not be deemed a
waiver of the term, covenant or condition, nor will any waiver or relinquishment
by the Company of any right or power hereunder at any one time or more times be
deemed a waiver or relinquishment of the right or power at any other time or
times.
20.    Expenses. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party is entitled to
reasonable attorney's fees, costs and necessary disbursements in addition to any
other relief to which such party may be entitled.
21.    Headings. The headings of the sections of this Agreement have been
inserted for convenience of reference only and do not restrict or otherwise
modify any of the terms or provisions of this Agreement.
22.    Governing Law. This Agreement and all rights and obligations of the
parties hereunder are governed by the laws of the State of Missouri applicable
to agreements made and to be performed entirely within the State, including all
matters of enforcement, validity and performance.
23.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which are deemed to be an original and all of which
constitute one agreement that is binding upon both of the parties hereto,
notwithstanding that both parties are not signatories to the same counterpart.





9



--------------------------------------------------------------------------------



The parties have executed this Employment Agreement as of the date set forth in
the introductory clause.
INERGY PROPANE, LLC
By: /s/ John J. Sherman            
Name: John J. Sherman
Title: President and Chief Executive Officer




/s/ William C. Gautreaux        
WILLIAM C. GAUTREAUX

10

